Title: Editorial Note on the Pennsylvania Constitutional Convention, 15 July–28 September 1776
From: 
To: 


Franklin’s deepest involvement in the affairs of Pennsylvania, aside from his work on the Assembly’s committee of safety in 1775, was as president of the convention that sat in Philadelphia from July 15 to September 28, 1776, and during those weeks governed the province. The convention and its administrative arm, a council of safety that replaced the committee, directed the war effort, provided for internal security, appointed new officers, chose and instructed Pennsylvania’s delegation in Congress, approved American independence, and hammered out a new constitution for the new state.
The first phase of this internal revolution was a provincial conference of committees held in Philadelphia on June 18 to 25. The city’s committee of inspection and observation chose Franklin as a delegate to the conference, but he did not attend; he was suffering from gout and other ailments, and said that he knew little of what was going on in the city at the time. The conference resolved that the existing government was inadequate, and called for a convention to form a new one “on the authority of the People only.” All associators as well as those previously qualified were to vote for members, the city of Philadelphia and each county were allotted eight representatives apiece, and the election was set for July 8. Franklin was returned for the city.
The day after the convention met it unanimously chose him as president, and four days later named him a delegate to Congress. Both bodies, conveniently for him, were quartered in the State House. How he divided his time between them is impossible to tell, but he is known to have chaired the convention at a substantial proportion of its meetings. Out of them came numerous executive and legislative documents, such as commissions and ordinances, some of which he signed but none of which we print, because there is no indication that his concern with them went beyond the signature.
The convention’s chief impact on the future was through what proved to be the most controversial of the early state constitutions. It was in two parts, a declaration or bill of rights and a frame of government. The latter had remarkable features: a plural executive in the form of a council, elaborate provisions for rotation in office, a group of censors elected every seven years to review the operation of government and suggest constitutional changes, and a unicameral legislature. These features, some of which are reminiscent of the articles of confederation that Franklin had proposed the previous summer, aroused strong opposition. It began at once and continued for fourteen years, until it triumphed in the constitution of 1790. Both factions in this bitter struggle, the Constitutionalists and the Republicans, claimed Franklin for ally, and in doing so muddied such evidence as there is of his attitude toward the original document.

We do not print the document itself, which he signed as president, because he played only a minor role in drafting it. He revised the wording, and to some extent the substance, of the bill of rights. He was responsible for two small changes in the frame of government. When the draft was complete, he was appointed to a three-man committee to make stylistic revisions and have copies printed for public consideration. There the record ends. The convention thanked him when it adjourned, for chairing the major debates on the constitution and for “his able and disinterested advice thereon.” But nowhere was that advice spelled out. 
  The belief soon took root, especially in Europe, that Franklin’s role had been far more than advisory; and he did nothing to discourage the idea. “The Doctor,” John Adams explained years later, “when he went to France in 1776, carried with him the printed copy of that Constitution, and it was immediately propagated through France that this was the plan of government of Mr. Franklin.. . . Mr. Turgot, the Duke de la Rochefoucauld, Mr. Condorcet, and many others, became enamored with the Constitution of Mr. Franklin.” The provision that was most often specifically attributed to him was that for a unicameral assembly. When this provision was adopted in August, 1776, Adams expressed surprise that “the American philosopher should . . . be a zealous advocate for it.” Two and a half years later Timothy Matlack, who had helped to draft the constitution, declared in print that Franklin had been asked his opinion near the end of the debate, and had come out squarely in favor of a single house. “La voix de M. Franklin,” said Condorcet in 1790, “décida seule cette derniere disposition.”
  Three Americans who had not been in the convention wrote long afterward that Franklin had given the delegates his opinion on how the legislature should be constituted, and had backed it with the analogy of a wagon pulled in two directions at once. They thoroughly disagreed, however, on what the analogy meant. To John Adams it was a wagon descending a steep grade, and the animals pulling it uphill prevented its crushing those pulling it down; Adams was arguing for checks and balances and persuaded himself-contrary to his statement in 1776-that Franklin had favored two houses. To Tom Paine, who favored a single house, the wagon was on the level, and the horses pulling in both directions either kept it from moving or tore it apart. To Alexander Graydon the analogy was an “équivoque,” and its meaning an enigma not worth solving; Franklin calmed men as well as waves with oil, and his behavior to both factions was “oily and accommodating.”
But accommodation had its limits. The evidence strongly suggests that the President did, when called upon, express approval of the unicameral provision. At the end of his life, furthermore, when the old constitution was clearly doomed and many of his friends were leading the move to revise it, he wrote a defense of its salient points. He was clearly not its author, as his French friends thought he was; the author was the convention itself, in which a number of younger men played the leading part. Franklin, almost beyond question, approved in the main their handiwork and never ceased to approve. How much support he gave them in debate is conjectural. But at one point, if it is true that his opinion of a unicameral house was asked for and given, he put his mark on an essential part of the new government. Although he did not father the constitution, as he let it be thought, he had some reason to consider himself its godfather.
